DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier (U.S. Patent No. 4,216,639) in view of Patel et al. (U.S. Patent No. 10,479,042).
	Regarding claim 1: Gautier discloses a method for manufacturing flexible containers (Figs. 1 & 2; via shown manufactured containers) of the type comprising a lower base (via bottom 1) of essentially parallelogram configuration and four side faces, the method comprising the operations of - supplying a continuous web (9) folded upon itself around longitudinal fold lines (via 11) forming a W- shaped pleated area determining an inverted "V" shaped bottom (via 10 and bottom 1), a central fold being distinguished, which remains arranged between two opposite walls (via formed bottom 1 positioned between two sides) of the web (9);

nor (amended claims filed on 11/30/2020) having each of the folded sheets is formed by folding a rectangular sheet at a center portion so as to create a continuous inverted “V” shaped bottom corresponding in shape to the inverted “V” shaped bottom of the web and so that longitudinal extensions of the rectangular sheet extending from the continuous inverted “V” shaped bottom are aligned and opposed to one another.  Or (further amendment on 11/30/2020) each of the folded sheets is formed by folding a rectangular sheet at a center portion so as to create a continuous inverted "V" shaped bottom corresponding in shape to the inverted "V" shaped bottom of the web and so that longitudinal extensions of the rectangular sheet extending from the continuous inverted "V" shaped bottom are aligned and opposed to one another; 
However, Patel discloses similar method with the steps of inserting folded sheets (Figs. 1 & 2; via folded sheet 95) into the web between its opposite walls (via lower and upper walls 30 & 40) so that, at least, one bonding portion in each folded sheet is attached to the opposite walls (Figs. 6A-6E; via 95 bonded to upper and lower walls 30 & 40) and to the inverted "V" shaped bottom (Figs. 6A & 6B; via the inverted V shaped bottom) of the web, and - bonding said folded sheets to the web in said bonding portion or portions to determine dividing walls on the web prior to performing transverse cuts (Figs. 9 & 10; via the shown cutting regions between the 

    PNG
    media_image1.png
    494
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    769
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Gautier’s method by having the steps of inserting folded sheets into the web between its opposite walls so that, at least, one bonding portion in each folded sheet is attached to the opposite walls and to the inverted "V" shaped bottom of the web, and - bonding said folded sheets to the web in said bonding portion or portions to determine dividing walls on the web prior to performing transverse cuts on the web to individualise a container, the cuts being distanced so that each container includes, at least, two of said dividing walls, which will form the two respective side walls in each container, along with having each of the folded sheets is formed by folding a rectangular sheet at a center portion so as to create a continuous inverted “V” shaped bottom corresponding in shape to the inverted “V” shaped bottom of the web and so that longitudinal extensions of the rectangular sheet extending from the continuous inverted “V” shaped bottom are aligned and opposed to one another, as suggested by Patel, in order to come up with 

Regarding claim 3: Patel discloses that the operations of - supplying sheets (Fig. 5A; via sheet 95) of suitable extension for making each one two side faces (Fig. 5B; via the shown side faces of the sheet) of two containers to be manufactured consecutively, each sheet (95) having, in a central area, a series of fold lines forming a rhombic figure (Figs. 6A-6E; via shown rhombic area toward the bottom section), engraved on the sheet, so that the two opposite vertices end in respective edges of the sheet; and a straight fold line (Fig. 6D; via fold line 415 and/or around A) with a central sector extending between the other two vertices of the rhombic figure and two end sectors each extending from the central sector to a corresponding end of the sheet; folding the sheet in a direction around the end sectors of the straight fold line and folding, in an opposite direction, the sheet (95) around the central sector of said straight fold line, allowing that the sheet is also folded around the sides of the rhombic figure to obtain a folded sheet (Fig. 9; via the shown folded end portion of the sheet 95), determining a flattened formation, in which a sort of triangular peak is distinguished able to fold down around the central sector of the straight fold line, and two side wings (Fig. 6A; via the shown upper and lower wings 95 & 105), which each will determine a dividing wall on the web (being portion of the sheet forming the side walls); the thus folded sheet (95) between the opposite walls of the web (via 30 & 40), so that the central sector of the straight fold line meets the center fold of the inverted "V" shaped bottom on the web, see for example (Figs. 6A-6E; via the folded lines meets the formed V bottom section), the 
It appears that the claimed steps of the fold lines along with the portions of the folded sides are similar to the one shown by Figs. 6A-6E of Patel;

Regarding claim 4: Patel discloses the steps of bonding the web (30 & 40) and the folded sheet (95) on said bonding portions to form the double dividing wall (Fig. 11A; the shown final double side walls) on the web, a preliminary operation of bonding the sheet to the web is performed, consisting bonding small areas of each side wing to each one of the two opposite walls of the web, see for example (Figs. 6-9; via preliminary bonding of 95 as shown by Fig. 6, then finishing bonding as shown by Figs. 8 & 9 by folding the bottom portions flat);
Regarding claim 5: Patel discloses the steps of having sheets are cut from a continuous auxiliary web (Figs. 4 & 5A) drawn from another storage web reel (Fig. 4; via 270), and in that fold lines according to the rhombic figure (Figs. 2-5) and to the straight fold line are marked on them prior to or after being cut from the auxiliary web, see for example (Figs. 6A-6E; via the fold formed/marked after cutting sheets 95 separately).
Regarding claim 21: Patel discloses the steps of having one of the longitudinal extensions of the rectangular sheet (via 95) forms one of the two respective side walls for one container and the other of the longitudinal extensions of the rectangular sheet forms one of the two respective side walls for another container formed adjacent the one container, see for example (Figs. 6A, 7, 9-11; via the shown cut line over the central portion of the longitudinal seal line 250).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

Applicant continue to argue that the main applied art of Gautier ‘639 is a simple machine not similar to the one suggested by the filed application as being “quad-seal” machine.  Applicant explains that for those “quad-seal” machines many webs/sheets used, which requires manipulation of portions of the container during the formation, while the bottom and/or webs/sheets not completely affixed to each other, similarly to the secondary applied art of Patel ‘042.  Applicant also argues that ‘042 does not suggest the claimed center portion being folded to create a continuous inverted “V” shaped bottom.
The office believes that both applied arts ‘639 & ‘042 on the field of forming of bags from a continuous feeding of webs/sheets.  That make it obvious to those skilled in the art to use one’s teaching to modify the other as needed, regardless to the type of the machine and/or simplicity of one over the other.  Since both applied arts on the same filed or area of bag making, which make any teaching of one’s available to be used by the other.

The office appreciates and agrees with applicant’s argument that Figs. 5-7 as annotated by the filed remarks are not similar to the one suggested by ‘042, the office might see the different.  Being that said, the office reminds applicant that the claims are given the broadest meaning.  It appears that applicant is arguing of an issue not clearly suggested by the claimed invention. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts in the attached PTO-892, suggesting the steps of forming continuous fold lines at the side wall sheets, in a way related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731